             Case 7:19-cr-00424-VB Document 58 Filed 05/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -X


 UNITED STATES OF AMERICA,                                           CONSENT TO PROCEED BY VIDEO OR
                                                                     TELE CONFERENCE

                              -agalnst-
                                                                        -CR-   ( )( )




        V-VA-ilWl
________________—__________      ————     Defendant(s).
                                                     X



Defendant                                                        hereby voluntarily consents to
participate in the following proceeding via        videoconferencing or Z^'^^leconferencing:
         Initial Appearance Before a Judicial Officer

         Arraignment(Note: If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

         Bail/Detention Hearing

         Conference Before a Judicial Officer




/s/ Hibah Lee by JCM                                        (M      Q
Defendant's Signature                                     Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)


Print Defendant's Name                                    Print Counsel's Name



This proceeding was conducted by reliable video or telephone conferencing technology.
     5/21/2020
Date                                                      U.S. District Judge/U.S. Magistrate Judge
